Citation Nr: 0820790	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure as secondary to Diabetes Mellitus, Type II (DM).

2.  Entitlement to an initial evaluation in excess of 20 
percent for DM. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1971 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in June 2006.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the veteran, his 
congestive heart failure is etiologically related to his 
service-connected DM.

2.  The veteran's DM did not require the use of insulin prior 
to April 1, 2005.  

3.  From April 1, 2005, the veteran's DM has required 
insulin, a restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  The veteran's congestive heart failure is proximately due 
to or the result of his service-connected DM.  38 C.F.R. §§ 
3.102, 3.310 (2006 & 2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The criteria for an evaluation in excess of 20 percent 
for DM were not met prior to April 1, 2005.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, 
Diagnostic Code 7913 (2007).

3.  The criteria for a 40 percent evaluation for DM have been 
met since April 1, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§  3.321(b)(1), 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the issue of service connection for 
congestive heart failure, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision as it relates to this claim, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.

As it relates to the issue of an evaluation for DM, this 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in April and May 2005 letters, the RO informed 
the veteran of the evidence needed to substantiate the claim, 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

As the veteran's DM has already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  As to the effective date, the veteran cannot 
be assigned an effective date earlier than the date of his 
request for service connection.  Moreover, he was informed of 
how VA determines effective dates and assigned disability 
evaluations in a May 2006 letter.  Furthermore, as to the 
increased rating criteria, as noted above, once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded several examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
claimant with the claim.


Congestive Heart Failure

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition to the above, the pertinent laws and regulations 
provide that certain conditions, such as hypertension, will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection will be established for the degree of aggravation 
of a non-service connected disability by a service connected 
disease or disability, provided a baseline can be established 
for the disability prior to its aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The veteran's service medical records do not show nor does 
the veteran contend that his current congestive heart failure 
had its origins in service.  The veteran maintains that his 
current congestive heart failure arises from and/or is 
aggravated by his service-connected DM.  

In an April 2005 letter, the veteran's private physician, A. 
David, M.D., indicated that the veteran had been a patient of 
his since December 1993.  At that time, he was diagnosed with 
DM and hypertension.  The veteran had been treated for both 
conditions on an ongoing basis.  

The veteran was afforded a VA examination in April 2005.  At 
the time of the examination, the examiner noted that the 
veteran reported having been diagnosed with DM in 1992 or 
1993.  The examiner further indicated that the veteran 
reported that he had been diagnosed as having hypertension 
somewhere in the 1980's.  Following examination, the examiner 
indicated that it was less likely, less than 50/50 chance, 
that the veteran's hypertension was secondary to his DM.  He 
noted that the hypertension preceded his DM by approximately 
15 years.  He stated that the veteran was chronically 
hypertensive, which was most likely the reason for his 
congestive heart failure.  

In a June 2005 letter, Dr. David indicated that he was 
writing this letter with regard to the veteran's problems 
with congestive heart failure.  He stated that the veteran 
was diabetic and that the congestive heart failure could be 
directly related to this condition.  He noted that it was a 
medical fact that DM could lead to heart failure in a person.  

In a July 2005 letter, H. Madoff, M.D., a thoracic surgery 
physician, indicated that he had reviewed the documents sent 
by the veteran's representative.  He noted that the veteran 
had served in Vietnam and in 1992 was diagnosed with DM.  He 
observed that the veteran had been denied service connection 
for congestive heart failure on the basis that there was no 
connection between DM and congestive heart failure.  He 
indicated that that decision showed ignorance or evasion of 
accepted medical theory regarding the connection between DM 
and the earlier onset of ASHD.  He stated that diabetics were 
known to develop coronary artery disease and arteriosclerotic 
peripheral vascular disease many years before non-diabetics 
developed these disorders.  This and hypertension, were the 
usual etiologies associated with congestive heart failure.

He indicated that he could say it was at least as likely as 
not that the veteran's congestive heart failure was secondary 
to his arteriosclerotic heart disease and hypertension, both 
related to DM, which had been accepted as service-connected 
due to exposure to herbicides.  

In a July 2005 follow up letter, Dr. Madoff indicated that 
the veteran developed DM after serving in Vietnam.  He stated 
that DM was associated with early development of 
arteriosclerotic coronary and peripheral vascular disease.  
He observed that patients with diabetes developed the above 
disorders at least 10 years earlier than patients who were 
not diabetic.  He noted that an exercise myocardial perfusion 
study performed in September 1996 showed slight global 
hypokinesis of the left ventricular myocardium.  This 
suggested weakening of myocardial contracture, consistent 
with the development of congestive heart failure.  He again 
indicated that it was his belief that the veteran's heart 
conditions were secondary to DM.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for congestive heart failure as 
secondary to DM, it cannot be stated that the preponderance 
of the evidence is against the claim of service connection 
for congestive heart failure.  

The VA examiner indicated that the veteran's hypertension was 
not related to his DM and that the hypertension was the most 
likely reason for the veteran's congestive heart failure.  In 
contrast, the veteran's private physician stated that it was 
a medical fact that the diabetes could lead to heart failure 
in a person.  Moreover, the physician who reviewed the file 
on behalf of the veteran's representative also stated that 
the veteran's congestive heart failure was secondary to his 
DM.  The basis for his reasoning was that individuals with DM 
developed such heart diseases earlier than non-diabetics.

In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
congestive heart failure as secondary to his service- 
connected DM.  Therefore, service connection for congestive 
heart failure is warranted.




Diabetes Meliltis (DM)

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.


Ratings for DM are governed by criteria and set forth in 38 
C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for DM requiring more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

At the time of an April 2005 VA examination, the veteran 
reported having had no hypoglycemic or hyperglycemic 
reactions.  He denied any restrictions of activities on 
account of the DM.  He noted that he was not significantly 
active.  The veteran was treated with oral hypoglycemics and 
insulin.  He was started on insulin in April 2005.  He was 
seen by his diabetic care provider monthly while the insulin 
was regulated, and he had had home health care nurse coming 
every other day for a while, who now came every two weeks.  
The veteran denied any significant loss of strength.  A 
diagnosis of DM, not insulin dependent, was rendered.  

In a January 2006 letter, Dr. David indicated that the 
veteran had adult onset DM and was on a restricted diet and 
insulin to control his disease.  He stated that the veteran 
was restricted from such activities as running, strenuous 
exercise, etc.  

In an April 2006 letter, Dr. David stated that the veteran 
was prescribed two injections of insulin per day in 2005 as 
well as oral medications.  He noted that the veteran's 
treatment plan included daily insulin injections and a 
restricted diet.  He further indicated that the veteran was 
also restricted from physical activities such as running, 
high impact, or other strenuous exercise because these 
activities burned up glucose and could cause hypoglycemia, a 
serious complication of diabetes.  

At the time of a the June 2006 hearing, the veteran noted the 
letters submitted by Dr. David.  The veteran stated that he 
did not run or walk long distances due to possible 
hypoglycemic reactions.  He also reported being on insulin 
and having to count calories.  

At the time of June 2007 VA eye and neurological 
examinations, the veteran was noted to be insulin dependent.  


Evaluation in Excess of 20 Percent Prior to April 1, 2005.

For this time period, the veteran was on a restricted diet 
and he regulated his activity; however, as the record 
reflects that the veteran was not using insulin until April 
2005, the Board finds that he did not meet the criteria for a 
40 percent disability evaluation under Diagnostic Code 7913.

Evaluation from April 1, 2005 to Present

As the record shows that the veteran was prescribed insulin 
in April 2005, the Board finds that a 40 percent disability 
evaluation for DM is warranted as of this date.

A 60 percent evaluation is not warranted, however, as there 
have been no episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
visits to a diabetic care provider twice a month with 
complications.  The Board also notes that the veteran has 
been assigned separate disability evaluations for his 
diabetic complications, which are peripheral neuropathy of 
the left and right lower extremities and diabetic neuropathy.  

Extraschedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected DM has resulted in frequent periods of 
hospitalization.  There also have been no objective medical 
findings that the veteran's service-connected DM solely 
prevents him from obtaining and maintaining substantially 
gainful employment.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for congestive heart failure as secondary 
to service-connected DM is granted.  

An evaluation in excess of 20 percent for DM prior to April 
1, 2005 is denied.

A 40 percent evaluation, but no higher, for DM from April 1, 
2005 is granted.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


